Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 1 of 15




EXHIBIT A
                 Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 2 of 15

                                                                                                     US008041806B2


(12) United States Patent                                                            (10) Patent No.:                  US 8,041,806 B2
       Gassewitz et al.                                                              (45) Date of Patent:                         Oct. 18, 2011

(54) TARGETED ELECTRONIC CONTENT                                                 2002/00998.54 A1* 7/2002 Jorgensen ..................... TO9,249
                                                                                 2002/010.5911   A1* 8, 2002 Pruthi et al.                ... 370,241
        DELIVERY CONTROL SYSTEMIS AND                                            2003/02O7685    A1* 11/2003 Rankin ..........            ... 455,433
        METHODS                                                                  2005/00 18697   A1   1/2005 Enns et al. .................... 370/401
                                                                                 2006, OO21353   A1   2/2006 Lawlor et al.
(75) Inventors: Michael Peter Gassewitz, Ottawa (CA);                            2006/O123001 A1* 6/2006 Burns ............................... 707/6
                                                                                 2006/0212353 A1*       9, 2006 Roslov et al. ................... TO5/14
                       ES                A sven
                        ward Morin, Ottawa (CA)
                                                                                 2007/0022442 A1
                                                                                 2008/O140525 A1
                                                                                                         1/2007 Gil et al. ......................... 725/62
                                                                                                         6/2008 LamsfuSS et al. ............... TO5/14
(73) Assignee: Alcatel Lucent, Paris (FR)                                                   FOREIGN PATENT DOCUMENTS
                                                                                EP               O 837 583 A2        4f1998
(*) Notice:            Subject to any disclaimer, the term of this              WO          WOO1,20481 A2            3, 2001
                       patent is extended or adjusted under 35                  WO          WO O2, 172O2 A2          2?2002
                       U.S.C. 154(b) by 1221 days                               WO      WO 2006/034844 A1            4/2006
                                                                                * cited by examiner
(21) Appl. No.: 11/530,519                                                      Primary Examiner — Wing Chan
(22) Filed:            Sep.e 11,
                             ----9
                                   2006                                         Assistant Examiner — Andrew Woo
                                                                                (74) Attorney, Agent, or Firm — Eckert Seamans Cherin &
(65)                 Prior Publication Data                                     Mellot, LLC.
        US 2008/OO65,759 A1     Mar. 13, 2008                                   (57)                      ABSTRACT
                                                                                Targeted electronic content delivery control systems and
(51) Int. Cl.                                                                   methods are disclosed. All communication traffic exchanged
        G06F 15/16                    (2006.01)                                 with a communication network Subscriber over an access
(52) U.S. Cl. ....................................................... 709/224   communication link that enables the Subscriber to access
(58) Field of Classification Search .................. 709/224,                 electronic content is monitored, and behavioral information
                                                        709/223                 indicative of behavior of the subscriber in using the access
        See application file for complete search history.                       communication link is collected from the monitored commu
                                                                                nication traffic. A behavioral profile of the subscriber is main
(56)                       References Cited                                     tained based on the behavioral information. Delivery of tar
                                                                                geted electronic content to the subscriber for presentation
                  U.S. PATENT DOCUMENTS                                         with electronic content accessed by the subscriber is con
       5.974.451 A         10, 1999 Simmons..................... TO9.218        trolled based on the behavioral profile.
     7,337,127 B1 *         2/2008 Smith et al. ......              TO5/14
 2002fOO 10584 A1*          1/2002 Schultz et al. ...              704, 270                      14 Claims, 3 Drawing Sheets




                                                       Monitor Traffic
                                                                  72

                                                     COllect Behavioral
                                                        Information
                                                                 74

                                                   Maintain Behavioral
                                                         Profile
                                                                  76

                                               Control Targeted Content
                                                        Delivery
                                                           78
      Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 3 of 15


U.S. Patent        Oct. 18, 2011      Sheet 1 of 3          US 8,041,806 B2




                                                            -10
        SubScriber
              12
                                           ACCeSS
                                   COmmunication NetWOrk
                                              16
        SubScriber
              14


                                                     COre
                                         Communical18 NetWOrk




                                   F.G. 1
               Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 4 of 15


U.S. Patent                     Oct. 18, 2011                Sheet 2 of 3                           US 8,041,806 B2




                            Targeted                              Billing Management                      Electronic Content
  2O                     Content Source                                  System                                SOUrce
       N                       60           Targeted Content                62                                     58
                                            Campaign Manager
                                                   54               Electronic Content                     Contextual
                                                                    Delivery Controller                     Analyzer
                                                                            56                                 50

                                             Behavioral Information                  S             C
                                             Collector Management
                                                                                      Characterization     S-2
  SubScriber       SME Management                                                         Definitions        Behavioral
 Information           System                                                                 48               Profile
                          42                                                                  o               Database

                                             Behavioral Information              Behavioral                        46
                                                    Collector                    Analyzer
                                                                                                         Behavior Rule
                                       s                                                       s
                                                                                                          Definitions
                   Behavioral Information   Subscriber Management        Behavioral Information               38
                         Collector               Element (SME)                   Collector
                                                      30
                                                ACCeSS NetWork
                                                        24
                                                  FIG. 2
      Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 5 of 15


U.S. Patent          Oct. 18, 2011        Sheet 3 of 3               US 8,041,806 B2


                                MOnitor Traffic
                                       72

                             COllect Behavioral
                                Information
                                       74

                             Maintain Behavioral
                                   Profile
                                       76

                         Control Targeted COntent
                                  Delivery
                                        78                       FIG. 3


                                                                     -80
                                      SubSCriber
       SubSCriber ID               Behavioral Profile    Other Information
              82                          84                    86


                                   FIG. 4


                     Targeted
                   Content Or ID               Behavior Or ID(s)
                        92

                                     FIG.S
                  Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 6 of 15


                                                      US 8,041,806 B2
                               1.                                                                  2
         TARGETED ELECTRONIC CONTENT                                      U.S. patent application Ser. No. 09/863,593, entitled
         DELIVERY CONTROL SYSTEMS AND                                    APPARATUS AND METHOD FOR COLLECTING AND
                   METHODS                                              ANALYZING COMMUNICATIONS DATA” and published
                                                                        on Aug. 8, 2002 as Publication No. 2002/0105911, proposes
                  FIELD OF THE INVENTION                                a system in which packets are extracted from data received
                                                                        from a first communication line and statistics corresponding
   This invention relates generally to communications and, in           to the packets are then recursively generated. Although this
particular, to control of electronic content delivery to sub            patent application concentrates primarily on communication
scribers in communication networks based on Subscriber
                                                                   10
                                                                        network management based on these statistics, reference is
behaviors.                                                              made to profiling data about users or their traffic on Such
                                                                        networks. A network monitor might filter each received
                         BACKGROUND                                     packet based on its contents, such as by looking for specific
                                                                        text within packets or for web sites visited by a user. The level
   Those familiar with existing advertising distribution tech      15   of user behavioral analysis in this patent application appears
niques will appreciate the advertising spend wastage prob               to be limited, since packet content filtering techniques are not
lem. Much advertising, whether online or through traditional            disclosed in detail. Content delivery also appears to be inde
media, is delivered to consumers without regard to their buy            pendent of current in-process user access activities, as is
ing intent and/or personal interests. There are three main              evident from the disclosed example of targeted email as a
types of existing online advertisement Solutions that attempt           content delivery mechanism.
to address this problem. These include advertisement delivery              U.S. patent application Ser. No. 09/833,444, entitled
with search, advertisement delivery with content, and adver              USER PROFILING COMMUNICATIONS SYSTEM and
tisement delivery using a behavioral network.                           published on Nov. 6, 2003 as Publication No. 2003/0207685,
   In an advertisement delivery with search scheme, adver               also discloses user profiling for a system in which a user has
tisements are delivered by a search engine provider along          25   multiple terminals. The terminals cooperate to transfer auto
with search results. Typically, the advertisements selected for         matically gathered user profile information, which includes
display are contextually related to a search phrase. U.S. patent        service access information for accessing services. The user
application Ser. No. 1 1/272,026, entitled “SYSTEMS AND                 profiles are used for a different purpose in this published
METHODS FOR SELECTING DIGITAL ADVERTISE
                                                                        patent application, for service access rather than advertise
MENTS’ and published on Jun. 8, 2006 as Publication No.            30
                                                                        ment or other content delivery.
2006/0123001, discloses another example of a search-based                  Thus, there remains a need for improved targeted elec
system, in which digital advertisements to be sent to a user's          tronic content delivery control techniques.
computer are chosen based on information relating to
searches conducted by the user. In this example, advertise                          SUMMARY OF THE INVENTION
ments are related to searches, but might not necessarily be        35
returned to the user with search results. However, search                 Embodiments of the present invention may significantly
context-based advertisement delivery mechanisms do not                  improve an advertiser's return on investment of its advertis
capture the ongoing buying intent and/or other personal inter           ing expenditures by delivering highly relevant targeted online
ests of a user.
   Advertisement delivery with content involves delivering         40   advertisements and/or other electronic content to end con
advertisements with the content of a portal, in a webpage for           Sumers using continuous and thorough analysis of the con
instance. The advertisements selected for display are nor               Sumers online behaviors.
mally contextually related to the content of the portal. As                In accordance with an aspect of the invention, there is
noted above for search context, content context analysis does           provided a system that includes a behavioral information
not capture the ongoing buying intent and/or other personal        45   collector operable to monitor all communication traffic
interests of the user.                                                  exchanged with a communication network Subscriber over an
   For some currently available advertisement delivery                  access communication link, the access communication link
mechanisms using a behavioral network, the “network” is a               enabling the Subscriber to access electronic content, and to
limited community of cooperating portals. These portals par             collect from the monitored communication traffic behavioral
ticipate as members of an “ad network”. As a user visits the       50   information indicative of behavior of the subscriber in using
portals, cookies and/or web beacons can be used to track and            the access communication link, a behavioral analyzer opera
log the user and the users behavior within the ad network.              tively coupled to the collector and operable to maintain a
Advertisements are selected for delivery with the content of a          behavioral profile of the subscriber based on the behavioral
portal according to the identity of the user and the user's             information, and an electronic content delivery controller
tracked behavior.                                                  55   operatively coupled to the behavioral analyzer and operable
   An ad network implementation requires a community of                 to control, based on the behavioral profile, delivery of tar
cooperating portals to be established. One problem with this            geted electronic content to the subscriber for presentation
type of behavioral ad network lies in the limited extent of such        with electronic content accessed by the subscriber.
a network, which can lead to difficulties in tracking users.               The behavioral information collector may be operable to
Whenauser traverses portals that are outside the domain of an      60   collect the behavioral information from only one or more
ad network, the ad network loses the ability to track the               particular types of the monitored communication traffic.
behavior of the user, thus limiting its effectiveness. Advertis            In some embodiments, the behavioral analyzer is operable
ers thus cannot be certain of the accuracy of behavioral                to maintain the subscriber behavioral profile based on behav
assessments, since users may have visited many sites that are           ioral information collected from only one or more particular
not within the portal community of an ad network. In addi          65   types of the monitored communication traffic.
tion, further tracking problems can arise when users disable              Where the monitored communication traffic includes
cookies.                                                                packet traffic, the system may also include a Deep Packet
              Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 7 of 15


                                                     US 8,041,806 B2
                              3                                                                 4
Inspection (DPI) module operatively coupled to the behav                 A method may be embodied, for example, in instructions
ioral information collector and operable to monitor the access         stored on a machine-readable medium.
communication traffic.                                                    A machine-readable medium storing a data structure is also
  The behavioral information collector is in an offline posi           provided. The data structure includes information identifying
tion relative to the access communication link in some                 a communication network Subscriber, and a behavioral profile
embodiments.                                                           maintained for the identified subscriber based on behavioral
   The system may also include a memory operatively                    information, which is collected from all communication traf
coupled to the behavioral analyzer for storing behavioral              fic exchanged with the Subscriber over an access communi
analysis definitions, in which case the behavioral analyzer            cation link that enables the subscriber to access electronic
maintains the subscriber behavior profile in accordance with      10
                                                                       content and is indicative of behavior of the subscriber in using
the stored behavioral analysis definitions.                            the access communication link. The behavioral profile allows
   An electronic content source may be operatively coupled to          selection of targeted electronic content to be delivered to the
the electronic content delivery controller and operable to             subscriber for presentation with electronic content accessed
deliver the accessed electronic content to the subscriber. The         by the subscriber.
electronic content delivery controller may then be operable to    15     According to another aspect of the invention, a machine
control delivery of targeted electronic content to the sub             readable medium stores a data structure that includes infor
scriber by providing the targeted electronic content to the            mation specifying targeted electronic content, and informa
electronic content source for delivery to the subscriber with          tion specifying a behavior associated with the specified
the accessed electronic content.                                       targeted electronic content. The information that specifies a
  Where the access communication link is a network link in             behavior allows selection of the specified targeted electronic
an access network, the access network may include an elec              content to be delivered to a communication network Sub
tronic content source that is operable to deliver the accessed         scriber, by whom the specified behavior is exhibited in using
electronic content to the subscriber.                                  an access communication link that enables the Subscriber to
   The electronic content Source may provide an Internet               access electronic content, for presentation with electronic
Protocol Television (IPTV) service, for example.                  25
                                                                       content accessed by the subscriber.
   In Some embodiments, the electronic content delivery con              Other aspects and features of embodiments of the present
troller is further operable to select the targeted electronic          invention will become apparent to those ordinarily skilled in
content from targeted electronic content provided by multiple          the art upon review of the following description.
targeted electronic content providers.
   The targeted electronic content may include an advertise       30         BRIEF DESCRIPTION OF THE DRAWINGS
ment.
   At least one of the behavioral information collector, the              Examples of embodiments of the invention will now be
behavioral analyzer, and the electronic content delivery con           described in greater detail with reference to the accompany
troller may be implemented in software for execution by one            ing drawings.
or more processing elements.                                      35     FIG. 1 is a block diagram of a communication system.
   Sucha system may be implemented, for example, in a set of             FIG. 2 is a block diagram of a communication system
one or more network elements for providing to a Subscriber             incorporating behavior-based electronic content delivery
system access to electronic content through an access com              control.
munication network.                                                      FIG. 3 is a flow diagram of an electronic content delivery
  A method is also provided, and includes monitoring all          40   control method.
communication traffic exchanged with a communication net                 FIGS. 4 and 5 are block diagrams of data structures.
work Subscriber over an access communication link, the
access communication link enabling the Subscriber to access                  DETAILED DESCRIPTION OF PREFERRED
electronic content, collecting from the monitored communi                              EMDOBIMENTS
cation traffic behavioral information indicative of behavior of   45
the Subscriberin using the access communication link, main                FIG. 1 is a block diagram of a communication system in
taining a behavioral profile of the subscriber based on the            which embodiments of the invention may be implemented.
behavioral information, and controlling, based on the behav            The communication system 10 in FIG. 1 includes subscriber
ioral profile, delivery of targeted electronic content to the          systems 12, 14, an access communication network 16, and a
subscriber for presentation with electronic content accessed      50   core communication network 18. Although many Subscriber
by the subscriber.                                                     systems 12, 14 and access networks 16 may be connected to
   Collecting may involve collecting the behavioral informa            a core communication network 18, only two Subscriber sys
tion from only one or more particular types of the monitored           tems and one access network have been shown in FIG. 1 to
communication traffic.                                                 avoid overly complicating the drawing. Internal details of the
   The operation of maintaining may involve maintaining the       55   subscriber systems 12, 14 and the networks 16, 18 have not
subscriber behavioral profile based on behavioral informa              been explicitly shown in FIG. 1 for similar reasons. It should
tion collected from only one or more particular types of the           therefore be appreciated that the system of FIG. 1, as well as
monitored communication traffic.                                       the contents of the other drawings, are intended solely for
  Where the access communication link is a network link in             illustrative purposes, and that the present invention is in no
an access network, the access network may include an elec         60   way limited to the particular example embodiments shown in
tronic content source that is operable to deliver the accessed         the drawings and described herein.
electronic content to the subscriber.                                     Those skilled in the art to which the present invention
   The method may also include selecting the targeted elec             pertains will be familiar with many different types of sub
tronic content from targeted electronic content provided by            scriber systems 12, 14, access communication networks 16,
multiple targeted electronic content providers.                   65   and core communication networks 18. The present invention
   The targeted electronic content may include an advertise            is not limited to any particular type of subscriber or network
ment.                                                                  equipment.
              Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 8 of 15


                                                      US 8,041,806 B2
                             5                                                                       6
   In one embodiment, each Subscriber system 12, 14 is, or at           definitions database 48, to the electronic content delivery
least includes, a communication device through which a Sub              controller 56, and to the electronic content source 58.
scriber can exchange communication traffic with the access                 The electronic content delivery controller 56 is further
communication network 16, and thus access electronic con                operatively coupled to the electronic content source 58, to a
tent, services, and/or other functions Supported in the access          billing management system 62 that is operatively coupled to
communication network or in the core communication net                  one or more targeted electronic content source(s) 60 and to
work 18. A personal computer with a modem is one example                the electronic content source, to a targeted content campaign
of a subscriber system, although other types of subscriber              manager 54 that is also operatively coupled to the targeted
systems, including fixed, portable, or mobile devices are also          electronic content Source(s), and to a targeted electronic con
contemplated.                                                      10   tent database 52 that is maintained by the targeted electronic
  The topology shown in FIG. 1 is typical of an Internet                content source(s).
service system, wherein an Internet Service Provider (ISP)                 It should be appreciated that the system 20 represents one
implements Switches, routers, and/or other network equip                illustrative example of an embodiment of the invention. Other
ment as the access communication network 16 to provide its              embodiments may include fewer, further, or different com
Subscribers with access to the Internet as the core communi        15   ponents, with similar or different interconnections, than
cation network 18.                                                      shown.
   Electronic content, searching, shopping, and/or other func             The components of the system 20 and the interconnections
tions may be supported by servers or other systems within the           between those components may be implemented in any of
access communication network 16, where an ISP provides an               various ways. For example, each component may be imple
Internet Protocol TV (IPTV) service as a source of electronic           mented in hardware, software, firmware, or combinations
content for instance, by servers or other systems within or             thereof. Connections between components may include local
connected to the core communication network 18, or in both              connections such as physical cables or conductors and/or
the access and core communication networks.                             logical couplings through commonly accessed variables or
   As noted above, many examples of Subscriber, access net              memory areas where components are implemented in the
work, and core network technologies and their operation will       25   same equipment, Such as on one computer or network device.
be familiar to those skilled in the art. Since the present inven        Longer range connections such as wired or wireless network
tion is not limited to any particular types of equipment, pro           connections may be used to couple remote components
tocols, or operation, Subscriber and network equipment are              together for operation.
described only to the extent necessary to illustrate embodi                In one embodiment, the SME 3.0 is implemented in a
ments of the invention. In one embodiment, the techniques          30   Remote Access Server (RAS), a Broadband RAS (BRAS), or
disclosed herein are implemented in an access network Such              a set of routers and/or Switches with Subscriber management
as 16. This type of implementation is described in further              functions that acts as a distributed BRAS. A behavioral infor
detail below with reference to FIG. 2, which is a block dia             mation collector might be a standalone network element that
gram of a communication system that incorporates behavior               is placed in an inline position 28, 32 with the SME 3.0 in an
based electronic content delivery control.                         35   access communication link 26 or in an adjunct position34, as
  The system 20 of FIG. 2 includes a subscriber system 22,              shown, or integrated as part of the SME 3.0. The collection
which is operatively coupled to an access network 24 through            function of the behavioral information collector, described in
an access communication link 26. The access network 24 is               further detail below, could be implemented as an extended
operatively coupled to an electronic content source 58, which           Deep Packet Inspection (DPI) platform. A DPI module used
is one example of a system that provides a function or service,    40   in behavioral information collection could be provided spe
in this case electronic content, to the subscriber 22. A sub            cifically for this purpose, or might be an existing module that
scriber management element (SME)30 is provided within the               is also used for Such functions as traffic management. In one
access network 24, and is operatively coupled to the access             embodiment, a behavioral information collector includes
communication link 26. A behavioral information collector               some form of DPI technology. A DPI module may allow
may be deployed "inline' in the access communication link          45   information contained in any one or more of Layers 3 to 7 of
26 at the access side or network side of the SME30, as shown            the OpenSystems Interconnection (OSI) Reference Model to
at 28 and 32, respectively.                                             be examined and analyzed, for example.
   A behavioral information collector 34 may also or instead              The SME management system 42 and the behavior infor
be provided in an "offline' position, operatively coupled to            mation collector management system 44 could be imple
the access communication link 26 but not itself part of that       50   mented as management software for execution by one or
link. In the example shown, the offline behavioral information          more processing elements, illustratively on the same or dif
collector 34 is operatively coupled to the SME 3.0, although            ferent servers. The overall infrastructure that handles and
other connection schemes are also possible. A behavioral                manages electronic content delivery in the system 20, includ
information collector management system 44 is operatively               ing the components 36, 50,54, 56,58, 60, 62, could similarly
coupled to the or each behavioral information collector 28,        55   be implemented as Software for execution on one or more
32, 34, and to the online characterization definitions database         SWCS.
48. Operative couplings between the behavioral information                Depending on the scale of a deployment, the functions
collector management system 44 and the behavioral informa               supported by the components of FIG. 2, as described in detail
tion collector(s) 28, 32 have not been shown in order to avoid          below, could be distributed across multiple processing ele
overly complicating the drawing.                                   60   ments, such as a set of servers. Different divisions of function
   An SME management system 42 is operatively coupled to                than the example shown in FIG.2 are also contemplated. Such
the SME30 and to a subscriber information database 40.                  that any single component could itself be distributed across
  A behavioral analyzer 36 is operatively coupled to the or             multiple servers. Any server or other processing element
each behavioral information collector 28, 32, 34, to the SME            could also or instead perform the functions of several com
management system 42, to an electronic content delivery            65   ponents. One server might Support both the targeted content
controller 56, and to databases 38, 46, 48. A contextual ana            campaign manager 54 and the billing management system 62,
lyzer 50 is operatively coupled to the online characterization          for instance. Thus, as noted above, embodiments of the inven
               Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 9 of 15


                                                       US 8,041,806 B2
                              7                                                                         8
tion could be implemented with further, fewer, or different              electronic content Source or other system by which a Sub
components than explicitly shown.                                        scriber-accessible function is Supported is internal to or exter
   Given the broad range of possible implementations of                  nal from the access network 24.
many of the components of the system 20, these components                   Within the access network 24, the SME 3.0 provides sub
are described herein primarily in terms of their functions.         5    scriber management functions. These functions might
Based on the functional descriptions, a person skilled in the            include authentication/authorization/accounting (AAA),
art would be enabled to implement the invention in any of                policy enforcement, addressing control, etc. The SME 3.0 is
various ways.                                                            typically managed by an SME management system 42,
   The databases 38, 40, 46, 48, 52, however, would likely be            through which subscriber information can be stored in and
implemented using one or more physical memory devices.              10   retrieved from the subscriber information database 40. In
Solid State memory devices are common in communication                   practice, the SME 3.0 could be implemented in a RAS, a
and processing equipment, although other types of memory                 BRAS, or a distributed BRAS, such as those found in
devices, for use with fixed, movable, or even removable stor             advanced “triple play' access network architectures.
age media, may also or instead be used. Each database may be               The main function of a behavioral information collector,
stored in a respective different memory device, although mul        15   whether deployed at an inline position 28, 32 or an offline
tiple databases could be stored in a single memory device.               position 34, is to monitor all communication traffic flows of
The databases 38, 46, 48, for example, are all used by the               the subscriber 22. Offline or adjunct placement of a behav
behavioral analyzer 36, and thus could be stored in one                  ioral information collector provides improved network sur
memory device that is accessible to the behavioral analyzer.             vivability in case of a collector failure.
   In the system 20, several entities participate within the               Behavioral information indicative of subscriber behavior
example operational framework. These entities include one or             in using the access communication link is collected from at
more subscribers, one of which is represented at 22, one or              least Some of the monitored communication traffic. By opera
more sources of targeted electronic content, one of which is             tively coupling a behavioral information collector to an
represented at 60, and an electronic content source 58. The              access communication link, all Subscribertraffic can be moni
access network 24 enables interactions between these enti           25   tored. Although all subscribertraffic could potentially be used
ties.                                                                    to collect behavioral information, this behavioral information
   The subscriber 22 is in some embodiments an Internet                  need not necessarily be collected from all of the traffic.
service Subscriber, or more generally a Subscriberto a service              Through the behavioral information collector management
offered by the access network 24. Any of various physical                system 44, a behavioral information collector could be con
access mechanisms could be used by the subscriber 22 and            30   figured to collect behavioral information from only certain
Supported by the access network 24 to establish the access               types of traffic and/or to inspect monitored traffic for specific
connection 26, including Digital Subscriber Line (DSL),                  data or particular fields. For example, a behavioral informa
Cable Modem, Dialup, or any other physical access means. A               tion collector could inspect all subscriber traffic to identify
subscriber 22 is typically a household. One advantage of                 visited Uniform Resource Locators (URLs), search phrases
Some embodiments of the invention is that no changes at             35   and search result click-through, upstream keywords, down
Subscriber systems are necessary. Subscriber systems do not              stream electronic content, online web usage patterns, online
require any modifications to Support behavior tracking, addi             applications, etc. Other aspects of behavioral information
tional content processing capabilities, or other functions.              collector operation may similarly be configured or otherwise
   The electronic content source 58, another participant in the          managed through the behavioral information collector man
system 20, represents any electronic content publisher Such as      40   agement system 44.
a traditional portal (webpage), a video content provider, etc.              According to one embodiment, the types of behavioral
An electronic content source could also or instead be imple              information that are to be included in behavioral analysis are
mented within the access network 24. An ISP might host its               specified in the online characterization definitions database
own IPTV service, for example. Thus, embodiments of the                  48, and the behavioral information collector management
invention may control delivery of targeted content for presen       45   system 44 accesses these definitions and configures the
tation to a subscriber, illustratively via a display screen or           behavioral information collector(s) accordingly. A behavioral
other output device, with other electronic content from elec             information collector could also or instead be operatively
tronic content sources that are internal to or external from an          coupled to the online characterization definitions database 48
access network.                                                          to directly access the definitions.
    Electronic content sources such as 58 might allocate adver      50      Collected behavioral information may be aggregated
tisement inventory Such as spaces or timeslots in their elec             together as behavioral metadata and forwarded to the behav
tronic content for inserting targeted electronic content, illus          ioral analyzer 36 for further analysis. Collected behavioral
tratively advertisements. Advertisements are one example of              information may be forwarded to the behavioral analyzer 36
targeted electronic content for which delivery is controlled in          automatically as it is collected, at certain intervals as aggre
accordance with an aspect of the invention.                         55   gated behavioral metadata for instance, when explicitly
   A source of targeted electronic content is represented in             requested by the behavioral analyzer, or in accordance with
FIG. 2 at 60. An advertiser, which would be one example of a             Some other collection/reporting scheme.
provider of targeted electronic content, reaches and promotes               The behavioral analyzer 36 receives the collected behav
its products to consumers, the subscriber 22 in the system 20,           ioral information from the behavioral information collector
through online advertising.                                         60   28, 32,34, and formulates a view of the subscriber's behavior.
  Interactions between the subscriber 22 and the electronic              A behavioral profile may be maintained in the behavioral
content source 58 are enabled by the access communication                profile database 46 by the behavioral analyzer 36. An example
link 26 through the access network 24. The access network 24             of a data structure that may be used to store behavioral pro
might provide the subscriber 22 with access to the Internet,             files is described below with reference to FIG. 4.
for example. In a typical ISP scenario, all of the online traffic   65     Ifa profile for a subscriberalready exists in the database 46,
that is exchanged with the subscriber 22 traverses the access            then the existing profile may be updated to reflect ongoing
communication link 26. This would be the case whether an                 subscriber behavior, which may change over time. A sub
             Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 10 of 15


                                                      US 8,041,806 B2
                                                                                                      10
scriber might visit product information and shopping sites to           and reflect the current buying intent, personal interests, and/
obtain information regarding features and/or prices of a par            or at which particular point in a buying cycle a Subscriber is
ticular product or type of product that is being considered for         currently likely to be.
purchase. Once a purchase is actually made, however, the                   Indications of subscriber profiles may be provided by the
Subscriber might no longer be interested in product informa             behavioral analyzer 36 to the electronic content delivery con
tion and thus not subsequently access electronic content that           troller 56. In one embodiment, based on a subscriber's behav
relates to the productor product type. This change in behavior          ioral profile, Subscriber behavioral tracking tags are for
could be detected from online traffic on the access commu               warded to the electronic content delivery controller 56, by
nication link 26 and reported to the behavioral analyzer 36,            which targeted electronic content is matched to the subscrib
which may then update the subscriber's profile accordingly.        10   er's behavior. It should be appreciated, however, that the
   Maintaining a subscriber behavioral profile may also                 electronic content delivery controller might instead poll the
involve creating a profile in the database 46 for a new sub             behavioral analyzer 36 for behavioral profile indications or
scriber.                                                                access the behavioral profiles in the database 46. Other
   According to an embodiment of the invention, behavioral              options for distribution of behavioral profiles or profile infor
profiles are maintained in accordance with online character        15   mation may be or become apparent to those skilled in the art.
ization definitions 48 and behavior rule definitions 38. These             The electronic content delivery controller 56 is responsible
definitions are collectively referenced herein as behavior              for managing the delivery of targeted electronic content,
analysis definitions.                                                   which could be the most relevant advertisements, to a sub
   Online characterization definitions may indicate, for                scriber. The delivery process is “indirect” in the system 20, in
example, the types of traffic or information that is to be used         that targeted electronic content stored in the database 52 by
in maintaining subscriber behavioral profiles. Such defini              the targeted electronic content source(s) 60 is provided to the
tions might include URL, webpage context categorization,                electronic content source 58 for delivery to the subscriber 22
email traffic, search phrase monitoring, online application             with other electronic content that is being sent to the sub
signature, etc. These definitions could be applied by either the        scriber. Direct delivery mechanisms, in which targeted elec
behavioral information collector 28, 32, 34 to govern infor        25   tronic content is sent directly from the electronic content
mation collection, or by the behavioral analyzer 36, as shown,          delivery controller 56 to a subscriber, are also contemplated.
to control the particular collected information that is included           The electronic content delivery controller 56 selects tar
in behavioral analysis.                                                 geted electronic content, for delivery to the subscriber
   Behavior rule definitions specify an analysis algorithm, or          through the access communication network 24 based on a
the manner in which collected information is actually ana          30   visiting subscriber's identity and current behaviors, as
lyzed to generate and/or update behavior profiles. These rule           reflected in the subscriber behavioral profile. A visiting sub
definitions may thus define the categorization of behaviors. If,        scriber ID, such as its source IP address and/or other
for example, a behavior of interest is commerce-related, one            identifier(s), could be sent by the electronic content source 58
might choose to define behavioral interest based on industry            to the electronic content delivery controller 56. The visiting
segments. Such as automotive, financial services, retail,          35   subscriber's behaviors are then obtained by the electronic
sports, travel, entertainment, garment, etc.                            content delivery controller 56 from the behavioral analyzer
   The databases 46, 48 may be populated during initial sys             36 or the database 46, illustratively in the form of subscriber
tem configuration and/or updated from time to time. The                 behavioral tracking tags. Subscriber behavior is compared
behavioral information collector management system 44                   against targeted electronic content stored in the database 52.
might be used to populate or update online characterization        40   The database 52 might contain advertisement creative for
definitions in the database 48, for example. Behavior rule              instance, i.e., an advertisement itself. Advertisements might
definitions in the database 38 could be populated or updated            include one or more of text, image, and video. For click
through another system or user interface, illustratively a user         through based advertisements or other targeted content, an
interface for configuring the behavioral analyzer 36. Other             associated click-through URL may also be stored in the data
configuration options, using an overall system manager for         45   base 52.
instance, are also possible.                                              A set of one or more pieces of relevant targeted electronic
  The online characterization definitions and the behavior              content is retrieved from the database 52 and forwarded to the
rule definitions may be “global', and applied to all subscrib           electronic content source 58 for delivery to the subscriber 22.
ers of an ISP for example, or specific to particular subscribers        In the example of an Internet-based portal, the targeted con
or groups of Subscribers. Thus, more than one collection/          50   tent is pushed, along with the contents of the portal, to the
analysis scheme may be supported in some embodiments.                   subscriber's browser for display.
   The behavioral analyzer 36 may also obtain subscriber                   According to a direct delivery mechanism, targeted elec
information from the SME management system 42 so as to                  tronic content is sent to a subscriber for presentation with
correlate collected behavioral information and associate the            other electronic content, but need not necessarily be delivery
collected information and/or a behavioral profile with a           55   along with the other content. A subscriber might access a web
unique Subscriber. A behavioral analysis algorithm may entail           page, for example, that includes content from a particular
analysis of both collected behavioral information and sub               portal, and advertisement slots within the web page could
scriber information, Such as demographic information,                   then be filled by sending advertisements directly to the sub
obtained from the subscriber information database 40                    scriber's browser, without interacting with the portal.
through the SME management system 42 in the system 20.             60      In the event of a failure to identify behaviorally-matched
References herein to maintaining behavioral profiles based              targeted electronic content in the database 52, the electronic
on collected behavioral information should be interpreted               content delivery controller 56 may provide contextually
accordingly.                                                            related content to the electronic content source 58 for delivery
   For the purpose of matching targeted electronic content              to the subscriber 22, based on an output from the contextual
such as advertisements to subscribers that exhibit behaviors       65   analyzer 50.
for which such targeted electronic content might be of inter               It is possible that an electronic content source might choose
est, behavioral profiles may be generally commerce-related,             to intentionally allocate Some space for behaviorally targeted
              Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 11 of 15


                                                       US 8,041,806 B2
                              11                                                                       12
content, and other space for contextual content. Moreover, the           ticular campaign are updated. Periodically, invoices associ
electronic content delivery controller 56 could control and              ated with a campaign can be issued to the targeted electronic
deliver a diverse set of advertisements and/or other targeted            content source(s) 60 for payment. In turn, an appropriate level
electronic content based on different synthesized traits of              of payment for revenue sharing can be issued to the electronic
behavior associated with a particular Subscriber. According to      5    content source 58 periodically.
another scheme, the electronic content delivery controller 56               Having described the components of FIG. 2 and their
might be configured to also or instead provide non-behavior              respective functions, operation of the system 20 can now be
ally targeted electronic content to the electronic content               considered in further detail by way of an illustrative example,
source 58 so as to minimize the consumer “turn-off factor                referred to below as “TADA' (Targeted Ad Delivery Archi
that is sometimes associated with targeted advertising for          10   tecture). TADA can be implemented and operated natively by
instance.                                                                an ISP or by a third party entity.
   In the case of a click-through based delivery model, any                 Advertisers choosing to utilize the TADA mechanism
targeted content click on an electronic content provider                 would participate by first designing and controlling a cam
webpage is reported to the electronic content delivery con               paign to distribute targeted electronic content, illustratively
troller 56, directly or by the electronic content source 58, and    15   an advertising campaign. In the system 20, the targeted con
registered by the electronic content delivery controller. In             tent campaign manager 54 provides campaign management
addition, a record of the click is sent by the electronic content        functions, although in other embodiments these functions
delivery controller 56 to the billing management system 62               might be integrated with an advertiser system or some other
for tracking.                                                            component. Each campaign might have multiple associated
   The electronic content delivery controller 56 may also be             advertisements.
responsible for providing a click-fraud analysis function in                The advertisements can be in any of multiple formats. Each
Some embodiments. Suspicious clicks or click patterns may                advertisement, as determined by the advertiser, can be asso
be filtered out to ensure proper accountability to the targeted          ciated with one or more sets of behaviors. Behaviors may be
electronic content source(s) 60, for instance.                           selectable by an advertiser, having been previously designed
   For impression based targeted content, billing is generally      25   and determined by the TADA operator, for example. Behavior
dependent only upon content delivery. The electronic content             definition design should provide maximal flexibility for par
delivery controller 56 might thus provide a delivery indica              ticipating advertisers, to allow them the best possible behav
tion to the billing management system 62 when impression                 ioral targeting and maximum return on investment and sales
based targeted content is delivered to a subscriber.                     conversion results. This behavior definition design can be
   Several other components may cooperate with the elec             30   optimized and refined over time, with advertisers possibly
tronic content delivery controller 56 in the targeted electronic         having the opportunity to update behavior selections as defi
content selection process. The contextual analyzer 50, for               nitions are expanded or otherwise revised. A data structure
example, examines and analyzes the electronic content of the             that could be used to map advertisements or other targeted
source 58, illustratively the content of a webpage accessed by           electronic content to one or more behaviors is described
the subscriber 22. The analysis results are sent to the elec        35   below with reference to FIG. 5.
tronic content delivery controller 56, via context tags for                 Advertisement-to-behavior-definition associations are
instance. The context analysis function is associated with               configured during the campaign management process. The
some or all of the online characterization definitions 48 in the         physical creative for each advertisement is then deposited
system 20. These definitions may thus be used not only for               into the database 52 for storage, and Subsequent selection for
subscriber behavioral information collection and/or behavior        40   delivery to the subscriber 22.
profiling, but also for context analysis.                                   Electronic content Sources such as online publishers that
   The targeted content campaign manager 54 provides an                  choose to utilize the TADA for feeding advertisements
interface to the targeted electronic content source(s) 60 for            through their webpage and/or other content Such as video
controlling an overall distribution campaign. A campaign can             streams allocate space within their website property or con
be either click-through based or impression based. The tar          45   tent. In the case of a video stream, video timeslots may be
geted content campaign manager contains the mechanism to                 allocated for advertisement insertion. The advertisement
allow the targeted electronic content source(s) 60 to associate          spots might contain software (i.e., code) which directs a web
certain targeted content with one or more particular behavior            browser to obtain advertisements from the electronic content
definitions. It may also allow each targeted electronic content          delivery controller 56 of the TADA. When a particular sub
Source 60 to control a bid associated with a campaign. Such         50   scriber visits the electronic content source 58 website, the
an association can beat an individual advertisement level or at          visitor's identifier such as its source IP address is sent to the
a group level for a set of multiple pieces of targeted content           electronic content delivery controller 56. The electronic con
Such as advertisements. A bid for a targeted content slot may            tent delivery controller 56 then looks up the associated behav
be based on a cost-per-thousand-impression (CPM) model or                iors from the behavioral analyzer 36 or the database 46 for
on a cost-per-click (CPC) model that uses a ranking mecha           55   that particular visiting subscriber, and determines the exhib
nism intended to maximize click-through rate, for example. It            ited subscriber behavior traits for which advertisers are inter
should be noted that bidding for targeted content spots, or              ested in delivering an advertisement. This determination is
more generally for the opportunity to provide targeted elec              made by examining the behaviors the advertisers have
tronic content to a Subscriber, is an optional feature that might        declared to be of interest as part of their advertising campaign
not be provided in all embodiments.                                 60   definitions. Where each advertisement is declared by its
   The billing management system 62 provides monitoring,                 advertiser to be CPM- or CPC-based and advertisement spots
tracking, and delivery of billing information to the targeted            are similarly declared by electronic content Sources, the elec
electronic content source(s) 60 and to the electronic content            tronic content delivery controller 56 matches each advertise
source 58. Based on click-through and/or impression deliv                ment type to a corresponding type of advertisement spot.
ery, as reported to the billing management system 62 by the         65      In conjunction with selection criteria, Such as the level of a
electronic content source 58 and/or the electronic content               bid in some embodiments, and possibly the history of click
delivery controller 56, billing records associated with a par            through in the case of CPC advertisement, a “winning adver
             Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 12 of 15


                                                      US 8,041,806 B2
                              13                                                                     14
tiser and/or advertisement is declared by the electronic con            may be ongoing operations, as indicated by the dashed arrow
tent delivery controller 56, and an advertisement is delivered          returning from 76 to 72. Targeted content delivery at 78 may
to the subscriber, directly or through the electronic content           be subsequently initiated when a subscriber visits an elec
source 58. If there is no behavioral match, then a contextual           tronic content source or otherwise accesses electronic con
based advertisement might be selected.                                  tent.
   Subsequent to the advertisement delivery and for the case               Other variations of the method 70 may be or become appar
of CPC advertisements, a click-through initiated from the               ent to those skilled in the art, based on the foregoing descrip
subscriber's browser is reported to the electronic content              tion of the system 20, for example.
delivery controller 56 by the electronic content source 58.                FIG. 4 is a block diagram of a data structure that may be
   The act of delivering an advertisement or a click-through       10   used to store behavioral profiles on a machine-readable
registration is then sent to the billing management system 62           medium, in the database 46 (FIG. 2) for instance.
for billing purposes. Periodically, the billing management                The data structure 80 includes a subscriber identifier field
system 62 may send out invoices to advertisers as well as               82, a subscriber behavioral profile field 84, and a field 86 for
payment to TADA content providers. Billing management                   storing other subscriber and/or behavior information.
could be a fully automated, semi-automated, or fully manual        15     The subscriber identifier field 82 stores information, illus
process.                                                                tratively an IP address, which identifies a communication
   From the Subscriber perspective, there is no change in               network subscriber. The profile field 84 stores a behavioral
typical online usage experience. TADA does not require spe              profile that is maintained for the identified subscriber based
cial hardware or software in any subscriber systems. Since the          on behavioral information, which is collected from all com
subscriber's online traffic traverses the access network 24, the        munication traffic exchanged with the subscriber over an
traffic is being monitored by the behavioral information col            access communication link that enables the Subscriber to
lector 28, 32, 34.                                                      access electronic content and is indicative of behavior of the
  The behavioral information collector 28, 32, 34 may look              Subscriber in usage of the access communication link. The
for one or more of contexts of web destinations, online traffic         behavioral profile stored at 84 allows targeted electronic con
patterns, search interests, and other online traffic signatures.   25   tent to be selected for delivery to the subscriber with elec
Collected behavioral information is sent to the behavioral              tronic content accessed by the subscriber.
analyzer 36, illustratively on every online transaction, which             FIG. 5 is a block diagram of a data structure that could be
could be a single transaction like a simple URL for a webpage           used in Some embodiments to map targeted electronic content
or a group of transactions like a search-then-click-through             to particular behaviors. Such a data structure might be stored
sequence. The behavioral analyzer 36 then correlates the           30   in the data database 52 (FIG. 2), for example.
collected behavioral information and associates it with a sub              The data structure 90 includes a targeted content field 92
scriber. The behavioral information is also processed by a              and a behavior field 94, and may also include other content- or
behavioral synthesizing function within the behavioral ana              behavior-related information. The targeted content field 92
lyzer 36 to formulate a view of the subscriber's behaviors.             includes information that specifies targeted electronic con
   The synthesizing function may be exercised continuously         35   tent. This information may include the actual content, or
as more and more behavioral information is collected. The               possibly an identifier of the content, illustratively a pointer to
subscriber behavior view is therefore refreshed and updated             a memory location at which the content is stored. The behav
all the time. As the subscriber visits aTADA-based electronic           ior field 94 includes information that specifies one or more
content source or streams TADA-based video, for example,                behaviors of interest for the targeted content. Behaviors might
the electronic content delivery controller 56 may query the        40   be specified using names and/or other identifiers that are also
behavioral analyzer 36 or otherwise obtain the visiting sub             used in behavioral profiles, so as to allow targeted content to
scriber's current behavior view. As described above, this view          be selected for delivery to a subscriber who exhibits a behav
is then used to select advertisers and advertisements that are          ior of interest. Mappings between targeted content and mul
interested in targeting this type of subscriber behavior, thus          tiple behaviors may be specified in a single data structure 90.
completing the overall TADA operation.                             45   as shown, or in respective separate data structures for each
   Although described above primarily in the context of the             behavior.
system 20, embodiments of the invention may be imple                       Data structures according to other embodiments of the
mented in methods and/or data structures. Such embodiments              invention may include further or fewer data fields than shown
are described below with reference to FIGS. 3 to 5.                     in FIGS. 4 and 5, in a similar or different order. Other types of
   FIG. 3 is a flow diagram of an electronic content delivery      50   data structures may also be provided to store, for example,
control method. The method 70 includes monitoring, at 72, all           subscriber information and/or definitions.
communication traffic exchanged with a communication net                   Embodiments of the invention may allow advertisers to
work Subscriber over an access communication link. The                  deliver highly targeted advertisements to end consumers
access communication link enables the Subscriber to access              through online publishers' webpages or timeslots within
electronic content. At 74, behavioral information indicative       55   Video streams. A subscriber behavior inspection element may
of behavior of the Subscriber in using the access communica             be deployed within an access network to continuously moni
tion link is collected from the monitored communication                 tor and inspect all subscriber traffic, to thereby collect infor
traffic. A behavioral profile of the subscriber is maintained at        mation that provides the basis for synthesizing behavior pro
76 based on the behavioral information. Based on the behav              files of Internet subscribers, for example. As a subscriber
ioral profile, delivery of targeted electronic content to the      60   visits an online publisher or streams an ad-supported video,
subscriber, for presentation with electronic content that is            tightly matched advertisements can be delivered in accor
accessed by the subscriber, is controlled at 78.                        dance with the exhibited behaviors, such as the ongoing buy
   The method 70 represents one illustrative embodiment of              ing intent and/or personal interests of the subscriber. If a
the invention. Other embodiments may involve fewer, further,            behavioral match is not made, a context-based advertisement
or additional operations and/or performing operations in a         65   could be delivered as a default.
different order than shown. For example, traffic monitoring,              Advertisements can be of any format, including one or
behavioral information collection, and profile maintenance              more of text, image, and video. An electronic content source
              Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 13 of 15


                                                      US 8,041,806 B2
                               15                                                                      16
through which targeted electronic content, in Some embodi                 We claim:
ments advertisements, can be a traditional portal in which                1. A system comprising:
space has been allocated for advertisements, a video content              a behavioral information collector operable to monitor
provider that has allocated video advertisement spots before,                communication traffic exchanged with a communica
during, or after a video stream, or some other type of provider    5         tion network Subscriber over an access communication
of electronic content. The electronic content delivery control               link, the access communication link enabling the Sub
model can also be easily adopted for video download. As                      scriberto access electronic content, the behavioral infor
described above, advertisement delivery can be click-through                 mation collector being configurable to collect from any
based or simply impression based.                                            of a plurality of types of communication traffic in the
                                                                   10        monitored communication traffic behavioral informa
   One possible advantage that may be provided by embodi
ments of the invention is better click-through and sales con                 tion indicative of behavior of the subscriber in using the
version. By gaining knowledge of a Subscriber's buying                       access communication link:
                                                                          a behavioral analyzer operatively coupled to the behavioral
intent and their personal interests, advertisers can more pre                information collector and operable to maintain a behav
cisely apply their advertising dollars towards consumers that      15        ioral profile of the subscriber that reflects ongoing
might be most likely to purchase their products. Context                     behavior of the subscriber, based on behavioral informa
based targeting does not inherently track ongoing consumer                   tion collected from only one or more particular types of
behaviors, and many advertisement selections are based on                    the plurality of types of communication traffic in the
“inference' of context, such as search phrase or contents.                   monitored communication traffic, maintenance of the
   Traditional behavioral ad networks that rely on cookies                   behavioral profile being unaffected by behavioral infor
being accepted and deposited in a Subscriber's computer are                  mation collected from types of communication traffic
Vulnerable to subscribers disabling of cookies, thus remov                   other than the one or more particular types of commu
ing the ad networks ability to track subscriber behavior. The                nication traffic; and
techniques disclosed herein do not depend on any special                  an electronic content delivery controller operatively
hardware, firmware, or software arrangements, including            25       coupled to the behavioral analyzer and operable to con
cookies, on the Subscriber's computer.                                      trol, based on the behavioral profile, delivery of targeted
   As well, the ability of a conventional behavioral ad net                 electronic content to the subscriber for presentation with
work to synthesize a subscriber's behavior is highly depen                  electronic content accessed by the subscriber,
dent on the scale of its “network” of portals. An ad network              wherein at least one of the behavioral information collec
might be able to profile only a small percentage of a Subscrib     30       tor, the behavioral analyzer, and the electronic content
er's online traffic. This restriction can severely inhibit the              delivery controller is implemented using hardware,
development of a precise behavioral understanding of the                  wherein the access communication link comprises a net
Subscriber. In contrast, the techniques disclosed herein may                 work link in an access network, the access network
utilize network elements that monitor all of a subscriber's                  comprising an electronic content source that is operable
traffic flow. As such, a precise behavioral profile can be         35        to deliver the accessed electronic content to the sub
obtained for the purpose of matching targeted electronic con                 scriber,
tent to the interests of a subscriber.                                     wherein the electronic content source provides an Internet
   Some traditional behavioral ad networks can also profile a                 Protocol Television (IPTV) service, and
subscriber based only on a certain traffic type, i.e., HyperText           wherein the electronic content delivery controller is further
Transfer Protocol (HTTP) web traffic. In contrast, embodi          40         operable to select the targeted electronic content from
ments of the invention may be configured to profile all of the                targeted electronic content provided by multiple tar
online traffic of a subscriber, including, for example, URL,                  geted electronic content providers.
HTML, Really Simple Syndication (RSS) feeds, search                        2. The system of claim 1, wherein the behavioral informa
phrase and sequence, click-through patterns, online applica             tion collector is configured to collect the behavioral informa
tion signature, etc.                                               45   tion from only the one or more particular types of communi
  In order to increase the base of subscribers to which tar             cation traffic in the monitored communication traffic.
geted electronic content delivery can be controlled, multiple              3. The system of claim 1, wherein the monitored commu
access network operators such as ISPs could cooperate as an             nication traffic comprises packet traffic, the system further
aggregated consortium. Such a consortium would represent a              comprising:
significantly larger Subscriber base and thus a much wider         50      a Deep Packet Inspection (DPI) module operatively
reach, and could also provide for advertisers a single point of               coupled to the behavioral information collector and
purchase of advertising space over multiple Subscriber bases.                 operable to monitor the access communication traffic.
   Traditional telecom equipment providers are constantly                  4. The system of claim 1, wherein the behavioral informa
looking for ways to improve service providers’ values in                tion collector is in an offline position relative to the access
delivery of Internet services, for example. Embodiments of         55   communication link.
the invention may allow ISPs to actively derive revenues from              5. The system of claim 1, wherein the targeted electronic
the online advertisement market by providing behaviorally               content comprises an advertisement.
targeted advertisement delivery services for advertisers.                  6. The system of claim 1, wherein at least one of the
   What has been described is merely illustrative of the appli          behavioral information collector, the behavioral analyzer, and
cation of principles of embodiments of the invention. Other        60   the electronic content delivery controller is implemented in
arrangements and methods can be implemented by those                    Software for execution by one or more processing elements.
skilled in the art without departing from the scope of the                 7. The system of claim 1, implemented in a set of one or
present invention.                                                      more network elements for providing to a subscriber system
   For example, although described primarily in the context             access to electronic content through the access network.
of methods and systems, other implementations of the inven         65      8. The system of claim 1, wherein the one or more particu
tion are also contemplated, as instructions stored on a                 lar types of communication traffic are indicated in an online
machine-readable medium.                                                characterization definition.
             Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 14 of 15


                                                   US 8,041,806 B2
                           17                                                                      18
9. A system comprising:                                                   the targeted electronic content to the electronic content
a behavioral information collector operable to monitor                    source for delivery to the subscriber with the accessed
   communication traffic exchanged with a communica                       electronic content,
  tion network Subscriber over an access communication                 wherein at least one of the behavioral information collec
  link, the access communication link enabling the Sub          5        tor, the behavioral analyzer, the electronic content deliv
  scriber to access electronic content, and to collect from              ery controller, and the electronic content source is
  the monitored communication traffic behavioral infor                   implemented using hardware,
  mation indicative of behavior of the subscriber in using             wherein the access communication link comprises a net
  the access communication link:                                10
                                                                          work link in an access network, the access network
a behavioral analyzer operatively coupled to the collector                comprising the electronic content Source that is operable
   and operable to maintain a behavioral profile of the                   to deliver the accessed electronic content to the sub
  Subscriber based on the behavioral information;                         scriber,
an electronic content delivery controller operatively                  wherein the electronic content source provides an Internet
  coupled to the behavioral analyzer and operable to con        15       Protocol Television (IPTV) service, and
  trol, based on the behavioral profile, delivery of targeted          wherein the electronic content delivery controller is further
  electronic content to the subscriber for presentation with             operable to select the targeted electronic content from
  electronic content accessed by the Subscriber, and                     targeted electronic content provided by multiple tar
a memory operatively coupled to the behavioral analyzer                  geted electronic content providers.
  for storing behavioral analysis definitions,                         11. A method comprising:
wherein the behavioral analyzer maintains the subscriber               monitoring, by a behavioral information collector, commu
  behavioral profile by creating or updating the subscriber              nication traffic exchanged with a communication net
  behavioral profile in accordance with the stored behav                  work Subscriber over an access communication link, the
  ioral analysis definitions, the behavioral analysis defini              access communication link enabling the Subscriber to
  tions indicating types of communication traffic or            25        access electronic content;
  behavioral information to be used in maintaining the                 collecting, by the behavioral information collector, from
  behavioral profile, and the manner in which the behav                   the monitored communication traffic behavioral infor
  ioral information is analyzed to maintain the behavioral                mation indicative of behavior of the subscriber in using
  profile,                                                                the access communication link, the behavioral informa
wherein the access communication link comprises a net           30        tion collector being configurable to collect the behav
  work link in an access network, the access network                      ioral information from any of a plurality of types of
  comprising an electronic content source that is operable                communication traffic in the monitored communication
  to deliver the accessed electronic content to the sub                   traffic;
  scriber,                                                             maintaining, by a behavioral analyzer, a behavioral profile
wherein the electronic content source provides an Internet      35       of the subscriber that reflects ongoing behavior of the
  Protocol Television (IPTV) service, and                                 Subscriber, based on behavioral information collected
wherein the electronic content delivery controller is further             from only one or more particular types of the plurality of
  operable to select the targeted electronic content from                 types of communication traffic in the monitored com
  targeted electronic content provided by multiple tar                    munication traffic, the maintaining of the behavioral
  geted electronic content providers.                           40        profile being unaffected by behavioral information col
10. A system comprising:                                                  lected from types of communication traffic other than
a behavioral information collector operable to monitor                    the one or more particular types of communication traf
  communication traffic exchanged with a communica                        fic; and
  tion network Subscriber over an access communication                 controlling, by an electronic content delivery controller,
  link, the access communication link enabling the Sub          45        based on the behavioral profile, delivery of targeted elec
  scriber to access electronic content, and to collect from               tronic content to the subscriber for presentation with
  the monitored communication traffic behavioral infor                    electronic content accessed by the subscriber,
  mation indicative of behavior of the subscriber in using             wherein at least one of the behavioral information collec
  the access communication link:                                         tor, the behavioral analyzer, and the electronic content
a behavioral analyzer operatively coupled to the collector      50       delivery controller is implemented using hardware,
   and operable to maintain a behavioral profile of the                wherein the access communication link comprises a net
  Subscriber based on the behavioral information;                         work link in an access network, the access network
an electronic content source operable to deliver to the sub               comprising an electronic content source that is operable
  scriber electronic content that is accessed by the sub                  to deliver the accessed electronic content to the sub
  scriber;                                                      55         scriber and provides an Internet Protocol Television
a source of targeted electronic content, the targeted elec                 (IPTV) service, and
  tronic content comprising electronic content for delivery            wherein the method further comprises:
  to subscribers exhibiting one or more behaviors of inter              selecting, by the electronic content delivery controller, the
  est,                                                                     targeted electronic content from targeted electronic con
an electronic content delivery controller operatively           60         tent provided by multiple targeted electronic content
  coupled to the behavioral analyzer, to the electronic                    providers.
  content source, and to the Source of targeted electronic              12. The method of claim 11 wherein collecting comprises
  content and operable to control, based on the behavioral           collecting the behavioral information from only the one or
  profile and the one or more behaviors of interest, deliv           more particular types of communication traffic in the moni
  ery of targeted electronic content from the source of         65   tored communication traffic.
  targeted electronic content to the subscriber for presen              13. The method of claim 11, wherein the targeted elec
  tation with the accessed electronic content by providing           tronic content comprises an advertisement.
            Case 6:20-cv-00572 Document 1-1 Filed 06/29/20 Page 15 of 15


                                                   US 8,041,806 B2
                           19                                                                  20
   14. A non-transitory machine-readable medium storing               by behavioral information collected from types of com
instructions which when executed perform a method com                  munication traffic other than the one or more particular
prising:                                                              types of communication traffic; and
   monitoring communication traffic exchanged with a com            controlling based on the behavioral profile, delivery of
    munication network Subscriber over an access commu                targeted electronic content to the subscriber for presen
    nication link, the access communication link enabling             tation with electronic content accessed by the sub
    the Subscriber to access electronic content;                      scriber,
  collecting from the monitored communication traffic               wherein the access communication link comprises a net
    behavioral information indicative of behavior of the sub          work link in an access network, the access network
    scriber in using the access communication link, the col    10     comprising an electronic content source that is operable
    lecting comprising collecting the behavioral informa              to deliver the accessed electronic content to the sub
    tion from any of a plurality of types of communication            scriber and provides an Internet Protocol Television
    traffic in the monitored communication traffic;                   (IPTV) service, and
  maintaining a behavioral profile of the subscriber that           wherein the method further comprises:
    reflects ongoing behavior of the subscriber, based on      15     Selecting the targeted electronic content from targeted
    behavioral information collected from only one or more              electronic content provided by multiple targeted elec
    particular types of the plurality of types of communica             tronic content providers.
    tion traffic in the monitored communication traffic, the
    maintaining of the behavioral profile being unaffected                              k   k   k   k   k
